Remarks
Claims 1-8 and 15-26 are pending.  
Claims 15-18 remain withdrawn from consideration.  
Claims 1-8 and 19-26 are rejected below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
Applicant makes various allegations regarding Applicant’s interpretation of the previous office action on pages 9-11.  The Examiner does not subscribe to Applicant’s interpretations and directs the reader to the previous office action.  
Applicant alleges “The Office action ignores whereas clauses that provide specific details of the data sent and received.”  No whereas clauses are present in the claims.  Also, no language in the claims has been ignored.  
Applicant goes on to allege “Applicant understands this is, at least in part, the justification for the Section 101 and prior art rejections.”  No claim language has been ignored.  
Applicant continues by alleging “The basis for ignore substantive features in the claims is unclear to the Applicant.”  No claim language has been ignored.  

Applicant then alleges “Presumably, the Office action relies on the ‘broadest reasonable interpretation’ standard to justify ignoring the express features of the data comprising the requests and response.”  No claim language has been ignored.  
Applicant then alleges “According to MPEP §§ 2103 (C) and 2111.04, ‘wherein’ clauses should be given weight when the specification and express language of the claims gives meaning to the description of the invention as claimed.  In claims 1-8 and 19-26, the ‘wherein’ clauses describe features of the data comprising the requests and responses.  The claims must be interpreted as a whole and ‘every limitation in the claim must be considered’ MPEP § 2103(C).”  This has nothing to do with the claim interpretation provided.  The basis of this claim interpretation is not based on the word “wherein”.  It is based on nonfunctional descriptive material being within the claims and this nonfunctional descriptive material does not have patentable weight.  Applicant has provided no response to the actual claim interpretation.  
Applicant then alleges “If the next examination of the claims continues to ignore express features of the claims, Applicant respectfully requests an explanation of the basis for ignoring each express feature, including the rationale based in the rules and MPEP for concluding the feature does not limit the claim.”  No claim language has been ignored.  

Applicant continues by alleging that the claims “provide additional features directed to significantly more than an abstract idea itself.  The additional features, both individually and in combination, provide an inventive concept adding meaningful attributes to the data comprising the claimed first and second requests and a first response.”  Applicant then cites 2 send and 1 receive limitation and alleges “The elements describing sending requests and receiving a response are supported by concrete terms describing controllers in a telecommunications system.  Furthermore, none of the elements, as claimed, is a routine or conventional feature in the field of telecommunication as discussed below in detail.  Thus, the combination of the elements constitutes an inventive concept that includes far more than generic or conventional features.  As the individual features of each claim constitute inventive concepts, the combination of the features referenced above necessarily also constitute an inventive concept that is not well-understood, routine, or conventional in the telecommunications art.”  To the contrary, sending and receiving data is well-understood, routine, or 
Applicant then alleges “Improvements in the art of telecommunications described in the claims are improvements in computer-related technology that, according to MPEP § 2106.05(a), are patent eligible subject matter.”  However, the claims are rejected under prior art and, thus, are not improvements in the art of telecommunications.  
Applicant explains Applicant’s understanding of a portion of Lee and alleges “The request in Lee is used to connect to the destination, which is not associated with generating a VNF”.  The claimed first controller of claim 1 does not generate any VNF.  Therefore, Applicant’s allegation is moot.  Furthermore, a virtual network function is any network function that is virtual in some form, such as a connection, forwarding table, routing table, session, or the like.  Lee discloses such network functions.  For example, paragraph 174 of Lee discloses that “the controller … will inform first virtual network proxy … second virtual network proxy … and a first virtual network switch … to create a session for connection.”  This clearly discloses generation of a virtual network function.  
Applicant then explains Applicant’s understanding of a portion of Lee and alleges “Base on the above, Lee fails to disclose a controller communicating with a device for generating a VNF for a user and another device for allocating a path for transmitting data from the user to the VNF, and according to sending a special request, a VNF can be allocated to a specific user for transmitting the data of the user.”  Claim 1, for example, does not generate any VNF nor transmit any data of the user.  Therefore, Applicant’s allegation is moot.  Furthermore, it was just shown that Lee discloses that “the controller … will inform first virtual network proxy … second virtual 
Applicant also alleges “Therefore, Lee fails to teach or suggest at least the following features of amended claim 1:” and copies in 3 of the 5 steps.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  No response can be provided to such a general allegation other than to copy in this portion of the rejection: 
Send a first request to a second controller, wherein the first request comprises the service information, and the first request is used to generate a VNF associated with the service information (Exemplary Citations: for example, at least Paragraphs 78-81, 95, 97, 103-106, 111-123, 125, 126, 134, 135, 149, 150, 159, 165-170, 174-185, 191-200, 220, 226, 227, 230-232, 239, 240, 246, 254, Table K, and associated figures; including the above in a request to another controller, gateway, endpoint, server, or the like, as examples);
Receive a first response sent by the second controller, wherein the first response comprises an identifier of a transport network, and the identifier of the transport network identifies that the transport network is in a DC and is allocated to the user (Exemplary Citations: for example, at least Paragraphs 6, 78-81, 83, 92, 95, 97, 103-106, 109, 111-123, 125, 
Send a second request to a third controller, wherein the second request comprises the identifier of the user, the identifier of the first gateway, and the identifier of the transport network, the second request is used to allocate a path used to transmit data from the user to the VNF associated with the service information (Exemplary Citations: for example, at least Paragraphs 6, 78-81, 83, 92, 95, 97, 103-106, 109, 111-123, 125, 126, 134, 135, 149, 150, 159, 165-170, 174-185, 191-200, 220, 226, 227, 230-232, 239, 240, 246, 250, 254, Table K, and associated figures; sending the above information to another entity, such as a forwarding subnet, gateway, another controller, or the like, as examples.  It is noted that the above information may be distributed in the form of routing tables, forwarding path information, configuration information for a particular device/network/subnetwork, policy information therefor, or the like, as examples).  
Therefore, Lee discloses the argued limitations.  

Claim Interpretation


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The claims are replete with subject matter that is not part of the claims.  For example, despite being directed solely to “A first controller”, claim 1 then attempts to claim subject matter outside the first controller, such as specifying that the second controller to “generate a virtualized network function (VNF) associated with the service information”, “allocate a path used to transmit data from the user to the VNF associated with the service information”, as examples.  This last portion also has the issue that human user actions cannot be claimed.  There are many similar issues throughout the claims and all claims are rejected for these reasons.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a controller, but fails to include any inherently physical components.  In order to be statutory as a controller/machine, such controller/machine must distinguish itself based on physical components, however, claim 1 only includes a memory and a processor, both of which may be virtual.  None of claims 2-8 fix this issue and they are rejected for the same reasons.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-4, 6, 7, 19-22, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Lee (U.S. Patent Application Publication 2014/0337500).
Regarding Claim 1,
Lee discloses a first controller comprising:
A memory storing instructions (Exemplary Citations: for example, at least Figure 2 and associated description, as well as all below citations; memory, for example); and
A processor coupled to the memory to execute the instructions to (Exemplary Citations: for example, at least Figure 2 and associated description, as well as all below citations; processor, for example):
Obtain an identifier of a user and an identifier of a first gateway (Exemplary Citations: for example, at least Paragraphs 78-81, 95, 97, 103-106, 111-123, 125, 126, 134, 135, 149, 150, 159, 165-170, 174-185, 191-200, 220, 226, 227, 230-232, 239, 240, 246, 254, Table K, and associated figures; endpoint identifiers, gateway identifiers, server identifiers, application identifiers, users, IP address, virtual IP addresses, groups, servers, clusters, etc., as examples);
Obtain service information, wherein the service information is information about a service subscribed by the user (Exemplary Citations: for example, at least Paragraphs 78-81, 95, 97, 103-106, 111-123, 125, 126, 134, 135, 149, 150, 159, 165-170, 174-185, 191-200, 220, 226, 227, 230-232, 239, 240, 246, 254, Table K, and associated figures; any service 
Send a first request to a second controller, wherein the first request comprises the service information, and the first request is used to generate a VNF associated with the service information (Exemplary Citations: for example, at least Paragraphs 78-81, 95, 97, 103-106, 111-123, 125, 126, 134, 135, 149, 150, 159, 165-170, 174-185, 191-200, 220, 226, 227, 230-232, 239, 240, 246, 254, Table K, and associated figures; including the above in a request to another controller, gateway, endpoint, server, or the like, as examples);
Receive a first response sent by the second controller, wherein the first response comprises an identifier of a transport network, and the identifier of the transport network identifies that the transport network is in a DC and is allocated to the user (Exemplary Citations: for example, at least Paragraphs 6, 78-81, 83, 92, 95, 97, 103-106, 109, 111-123, 125, 126, 134, 135, 149, 150, 159, 165-170, 174-185, 191-200, 220, 226, 227, 230-232, 239, 240, 246, 250, 254, Table K, and associated figures; response including identifiers such as the above, information regarding routing tables, IP addresses, virtual network identifiers, etc., as examples); and

Regarding Claim 19,
Claim 19 is a method claim that corresponds to controller claim 1 and is rejected for the same reasons.  
Regarding Claim 2,
Lee discloses that the first response further comprises an identifier of a second gateway, and the second request further comprises the identifier of the second gateway (Exemplary Citations: for example, at least Paragraphs 6, 78-81, 83, 92, 95, 97, 103-106, 109, 111-123, 125, 126, 134, 135, 149, 150, 159, 165-170, 174-185, 191-200, 220, 226, 227, 
Regarding Claim 20,
Claim 20 is a method claim that corresponds to controller claim 2 and is rejected for the same reasons.  
Regarding Claim 3,
Lee discloses receive a notification message sent by the first gateway, wherein the notification message comprises the identifier of the user and the identifier of the first gateway, and the notification message is used to notify the first controller that the user accesses the network (Exemplary Citations: for example, at least Paragraphs 6, 78-81, 83, 92, 95, 97, 103-106, 109, 111-123, 125, 126, 134, 135, 149, 150, 159, 165-170, 174-185, 191-200, 220, 226, 227, 230-232, 239, 240, 246, 250, 254, Table K, and associated figures; any indication that the user accesses network, such as log file, packet including access, routing table update, or the like, as examples); and
Obtain the identifier of the user and the identifier of the first gateway from the notification message (Exemplary Citations: for example, at least Paragraphs 6, 78-81, 83, 92, 95, 97, 103-106, 109, 111-123, 125, 126, 134, 135, 149, 150, 159, 165-170, 174-185, 191-200, 220, 226, 227, 230-232, 239, 240, 246, 250, 254, Table K, and associated figures).  
Regarding Claim 21,

Regarding Claim 4,
Lee discloses obtain a first correspondence from a preset server according to an external instruction or a preset period, wherein the first correspondence comprises the identifier of the user and the identifier of the first gateway (Exemplary Citations: for example, at least Paragraphs 6, 78-81, 83, 92, 95, 97, 103-106, 109, 111-123, 125, 126, 134, 135, 149, 150, 159, 165-170, 174-185, 191-200, 220, 226, 227, 230-232, 239, 240, 246, 250, 254, Table K, and associated figures; routing tables, forwarding information, associations, virtual network definitions, configurations, etc., as examples); and
Obtain the identifier of the user and the identifier of the first gateway from the first correspondence (Exemplary Citations: for example, at least Paragraphs 6, 78-81, 83, 92, 95, 97, 103-106, 109, 111-123, 125, 126, 134, 135, 149, 150, 159, 165-170, 174-185, 191-200, 220, 226, 227, 230-232, 239, 240, 246, 250, 254, Table K, and associated figures).  
Regarding Claim 22,
Claim 22 is a method claim that corresponds to controller claim 4 and is rejected for the same reasons.  
Regarding Claim 6,
Lee discloses obtain the service information according to the identifier of the user and a prestored second correspondence, wherein the 
Regarding Claim 24,
Claim 24 is a method claim that corresponds to controller claim 6 and is rejected for the same reasons.  
Regarding Claim 7,
Lee discloses that the notification message further comprises the service information, and the processor executes the instructions to obtain the service information from the notification message (Exemplary Citations: for example, at least Paragraphs 6, 78-81, 83, 92, 95, 97, 103-106, 109, 111-123, 125, 126, 134, 135, 149, 150, 159, 165-170, 174-185, 191-200, 220, 226, 227, 230-232, 239, 240, 246, 250, 254, Table K, and associated figures).  
Regarding Claim 25,
Claim 25 is a method claim that corresponds to controller claim 7 and is rejected for the same reasons.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 8, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ghai (U.S. Patent Application Publication 2015/0237519).
Regarding Claim 5,
Lee discloses receive a first authentication request sent by the first gateway, wherein the first authentication request comprises the identifier of the user and the identifier of the first gateway, and the first authentication request is used to authenticate an identity of the user (Exemplary Citations: for example, at least Paragraphs 6, 78-81, 83, 92, 95, 97, 103-106, 109, 111-123, 125, 126, 134, 135, 149, 150, 159, 165-170, 174-185, 191-200, 220, 226, 227, 230-232, 239, 240, 246, 250, 254, Table K, and associated figures); and
Obtain the identifier of the user and the identifier of the first gateway from the first authentication request (Exemplary Citations: for example, at least Paragraphs 6, 78-81, 83, 92, 95, 97, 103-106, 109, 111-123, 125, 126, 134, 135, 149, 150, 159, 165-170, 174-185, 191-200, 220, 226, 227, 230-232, 239, 240, 246, 250, 254, Table K, and associated figures).  
Although not currently part of claim 5, claim 8 attempts to reference “the AAA server” and Lee does not explicitly disclose that the server is an AAA server.  

Regarding Claim 23,
Claim 23 is a method claim that corresponds to controller claim 5 and is rejected for the same reasons.  
Regarding Claim 8,
Lee discloses send a second authentication request to the server, wherein the second authentication request comprises the identifier of the user and the identifier of the first gateway, and the second authentication request is used to request to authenticate the identity of the user (Exemplary Citations: for example, at least Paragraphs 6, 78-81, 83, 92, 95, 97, 103-106, 109, 111-123, 125, 126, 134, 135, 149, 150, 159, 165-170, 174-185, 191-200, 220, 226, 227, 230-232, 239, 240, 246, 250, 254, Table K, and associated figures); and

Obtain the service information from the authentication success response (Exemplary Citations: for example, at least Paragraphs 6, 78-81, 83, 92, 95, 97, 103-106, 109, 111-123, 125, 126, 134, 135, 149, 150, 159, 165-170, 174-185, 191-200, 220, 226, 227, 230-232, 239, 240, 246, 250, 254, Table K, and associated figures); and
Ghai discloses that the server is an AAA server (Exemplary Citations: for example, at least Paragraphs 24, 28, 37-48, and associated figures).  
Regarding Claim 26,
Claim 26 is a method claim that corresponds to controller claim 8 and is rejected for the same reasons.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215.  The examiner can normally be reached on Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Jeffrey D. Popham/Primary Examiner, Art Unit 2432